USDC IN/ND case 3:20-cv-00246-RLM-MGG document 29 filed 09/01/21 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 PHILLIP L. MILES,

                          Plaintiff,

                     v.                       CAUSE NO. 3:20-CV-246-RLM-MGG

 JULIE ANTON,

                          Defendant.

                                  OPINION AND ORDER

       Phillip L. Miles, a prisoner without a lawyer, sues “Julie Anton in her personal

capacity for monetary damages for infringing on the free exercise of his religion and

retaliating against him in violation of the First Amendment[.]” ECF 8 at 4. In his

complaint, Mr. Miles alleged that Ms. Anton violated his constitutional rights by

terminating him from his job in the commissary department because he attended a

religious service. Ms. Anton moved for summary judgment, arguing that Mr. Miles

didn’t exhaust his administrative remedies before filing suit. ECF 24. The motion is

ripe for ruling.

       Summary judgment must be granted when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Federal

Rule of Civil Procedure 56(a). A genuine issue of material fact exists when “the

evidence is such that a reasonable [factfinder] could [find] for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To determine whether a

genuine issue of material fact exists, the court must construe all facts in the light
USDC IN/ND case 3:20-cv-00246-RLM-MGG document 29 filed 09/01/21 page 2 of 3


most favorable to the non-moving party and draw all reasonable inferences in that

party’s favor. Heft v. Moore, 351 F.3d 278, 282 (7th Cir. 2003).

       Prisoners can’t bring an action in federal court with respect to prison

conditions “until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a). “[A] suit filed by a prisoner before administrative remedies have

been exhausted must be dismissed; the district court lacks discretion to resolve the

claim on the merits, even if the prisoner exhausts intra-prison remedies before

judgment.” Perez v. Wisconsi0n Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999)

(emphasis added). “Failure to exhaust is an affirmative defense that a defendant has

the burden of proving.” King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015).

       Courts take a “strict compliance approach to exhaustion.” Dole v. Chandler,

438 F.3d 804, 809 (7th Cir. 2006). “To exhaust remedies, a prisoner must file

complaints and appeals in the place, and at the time, the prison’s administrative rules

require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). An inmate need

only exhaust remedies that are available. Woodford v. Ngo, 548 U.S. 81, 102 (2006).

       Ms. Anton argues that Mr. Miles didn’t exhaust his administrative remedies

because he didn’t submit any grievances before filing his complaint. Mr. Miles

concedes he didn’t submit any grievances, explaining that he didn’t have any

available remedies because his claim alleges Ms. Anton fired him from his job, which

is a “non-grievable issue” under the Offender Grievance Process. See ECF 27-3 at 3-

4; ECF 25-2 at 3 (IDOC grievance policy listing as an example of a non-grievable issue

“[c]lassification actions or decisions, which include loss of a job . . .”). Mr. Miles isn’t




                                             2
USDC IN/ND case 3:20-cv-00246-RLM-MGG document 29 filed 09/01/21 page 3 of 3


proceeding against Ms. Anton on a loss-of-job claim. Rather, he is proceeding against

Ms. Anton for “infringing on the free exercise of his religion and retaliating against

him in violation of the First Amendment.” ECF 8 at 4. The grievance policy

specifically lists as an appropriate issue to grieve “[a]ctions of individual staff,” which

encompasses Ms. Anton’s alleged actions here. ECF 25-2 at 3. This claim alleges a

grievable issue under the Offender Grievance Process. See ECF 25-1 at 5; ECF 25-2

at 3. That the alleged constitutional violation was related to Ms. Anton’s act of

terminating Mr. Miles from his job didn’t make this claim non-grievable. Because Mr.

Miles’ claim alleges a grievable issue and it is undisputed that Mr. Miles didn’t

submit any grievances, Mr. Miles didn’t exhaust his administrative remedies before

filing suit. The motion for summary judgment must be granted.

      For these reasons, the court GRANTS the motion for summary judgment (ECF

24). The clerk shall issue judgment accordingly.

      SO ORDERED on September 1, 2021

                                                /s/ Robert L. Miller, Jr.
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            3
